Citation Nr: 1529819	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-06 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for service-connected left C6 radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from September 1985 to March 1989 and from September 1993 to November 2010.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA)  (RO) in Winston-Salem, North Carolina.  The claims file was subsequently transferred to the Montgomery, Alabama RO.

In May 2015, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

Subsequent to the March 2013 statement of the case, the Veteran submitted additional evidence without a waiver of RO review.  However, as his increased rating claim is being remanded, the AOJ will have an opportunity to review all the submitted documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that a higher rating is warranted for his service connected C6 radiculopathy.  At the pre-discharge June 2010 VA examination, the Veteran was assessed with degenerative disc disease of the cervical spine with EMG/NCV evidence of left C6 radiculopathy.  According to the April 2011 rating decision, the RO granted service connection for C6 radiculopathy.  

The Veteran's neurologic deficits of the upper extremities are currently rated under 38 C.F.R. § 4.124a, DC 8717 for neuralgia of the musculocutaneous nerve.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is unclear whether the musculocutaneous nerve is involved with the Veteran's symptoms of left upper extremity radiculopathy associated with the cervical spine.  The Veteran contends that  DC 8510, dealing with the upper radicular group, or DC 8514, dealing with the radial nerve, should more appropriately be applied.  Notably, these diagnostic codes provide for higher evaluations for mild, moderate and severe incomplete paralysis and could provide for a higher maximum schedular evaluation. 

The medical evidence does not fully describe the symptoms of this condition pursuant to the rating criteria.  Thus the claim is remanded in order to obtain a VA examination to assess the specific nerve(s) involved in the left upper extremity radiculopathy.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) ; 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records and associate those records with the Veteran's claims file.

2.  Ask the Veteran to identify any pertinent private treatment records, which are not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those private records on his own behalf.

3.  Then, schedule the Veteran for a VA neurological examination to determine the severity of the Veteran's service-connected C6 radiculopathy.  The entire claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted.

The examiner must report a detailed account of all symptomatology found to be present.  The examiner should identify with specificity the precise nerve or nerves of the left upper extremity that are affected or seemingly affected.  For each nerve identified, the examiner should indicate whether the impairment is best characterized as neuritis, neuralgia, or paralysis.  The examiner should describe the severity of the neurologic symptoms; specifically, whether any noted neuritis, neuralgia, or incomplete paralysis is mild, moderate, moderately severe, or severe.

All indicated tests, if necessary, should be performed.

4. Then, readjudicate the claim on appeal, to include consideration of all pertinent diagnostic codes.  If the benefit sought remain denied, issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




